DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to Argument filed on 05/18/2021.
Claims 1-21 remain pending in the application.
Response to Arguments
Applicant arguments have been carefully reviewed but are found not convincing.
Claim 1 is directed to Ethernet (PHY) device that 
“generates layer-1 frames that carry data for transmission to a peer Ethernet (PHY) device” 
The claim also requires 
“inserting among the layer-1 frames one or more management frames that are separate from the Layer-1 frames and that are configured to control a General- Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device”.
First, Applicant argues that Kessler clearly fails to teach layer-1 frames.
The Examiner respectfully disagrees. [0042], [0117], [0177] teach that Kessler system (100) is directed to/may effectively provide a physical layer communication; (layer-1 communication).
Second, Applicant argues that Kessler's preamble and control fields are part of the same synchronization control frame therefore, Kessler cannot possibly teach a PHY device that inserts 
The Examiner respectfully disagrees. 
Claim 1 broadly interpreted requires generating physical (PHY) layer frames inserted with control frames to control a General- Purpose Input-Output (GPIO) port of a peer link (a peer Ethernet PHY device). 
Analogous to “generates layer-1 frames that carry data for transmission to a peer Ethernet (PHY) device”, Kessler [0042] teaches transmission of synchronization control frame (see fig. 4 (SCF) 180) along with data intended for one or more of the slave nodes 104 (Ethernet (PHY) devices).
Kessler [0042] teaches that physical (PHY) layer frame inserted with control information directed to control general-purpose input/output (GPIO) pins (ports) at slave node. A further look at the [0042] (with respect to fig. 4) teaches that physical (PHY) layer frame format includes the synchronization control frame (see fig. 4 (SCF) 180)/preamble portion carrying/inserted with control data. In other words, Kessler teaches that physical (PHY) layer frame format that includes a preamble portion carrying control data and a payload portion carrying data. Thus Kessler teaches transmission of physical (PHY) layer frames inserted with 
Independent claims 8, 13, 18 and 20 recite similar limitations thus the Examiner’s response to arguments presented in claim 1 is also valid for independent claims 8, 13, 18 and 20.
Regarding claim 2, 9, 19 and 21. Claims 2, 9, 19 and 21 depend from independent claims 1, 8, 18 and 20, respectively. Kessler in view of Pub. No.: 2004/0165534 to Claseman was cited by the Examiner for teaching a PHY circuitry configured to insert Operations And Maintenance (OAM) frames.
Claim 15 and 16 are rejected over Kessler in view of Shie to disclose a PHY device configured to reset a microcontroller.

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1,3-8, 10-14 and  17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kessler et al. US 20190278733 A1 hereinafter Kessler.
Regarding claim 1.  Kessler discloses An Ethernet Physical layer (PHY) device operative to control a remote peer Ethernet PHY device, Fig. 1, master node, [0177] Ethernet, the Ethernet PHY device comprising: 
	a PHY interface configured to connect to a physical link; and PHY circuitry, Figs. 1 and 2, configured to: 
	generate layer-1 frames that carry data for transmission to a peer Ethernet PHY device, Fig. 1, Fig. 6, [0042] master node transmits preambles (layer-1 frame) to slave node; 
	insert among the layer-1 frames one or more management frames that are separate from the layer-1 frames and that are configured to control a General- Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device, Fig. 1, Fig. 6, [0042], control 
fields (or management frames) transmitted along with the preambles to control GPIO of slave node; 
	transmit the layer-1 frames and the inserted management frames, via the PHY interface,  to the peer Ethernet PHY device over the physical link, for controlling one or more operations of the GPIO port associated with the peer Ethernet PHY device, Fig. 1, Fig. 6, 
[0042], control fields (or management frames) transmitted along with the preambles to control GPIO of slave node; and 
Fig. 6, [0083], master node receives ACK from the slave node.  

Regarding claim 3. Kessler discloses, wherein, in as least one of the management frames, the PHY circuitry is configured to instruct the peer Ethernet PHY device to set the GPIO port to a specified output logic level ([0059], [0188], setting GPIO to IRQ interrupt request (output logic level.  

Regarding claim 4. Kessler discloses, wherein, in at least one of the management frames, the PHY circuitry 5is configured to instruct the peer Ethernet PHY device to read an input logic level of the GPIO port, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).  

Regarding claim 5. Kessler discloses, wherein, in at least one of the management frames, the PHY circuitry is configured to instruct the peer Ethernet PHY device to control a microcontroller to perform a safety-control operation in a vehicle, [0155], [0226].
 
Regarding claim 6. Kessler discloses, wherein the PHY circuitry is configured to receive the one or more management frames from a host, Fig. 1; [0118]. 
 
Regarding claim 7. Kessler discloses, wherein the PHY circuitry is configured to receive, via a register, parameters for controlling the GPIO port, and to compose the one or more management frames based on the parameters, [0039], [0042], [0048].  

Regarding claim 8. Kessler discloses An Ethernet Physical layer (PHY) device controlled by a remote peer Ethernet PHY device, Fig. 1, slave node controlled by a master node, comprising: 
a PHY interface configured to connect to a physical link, Fig. 1, Fig. 1 slave node, [0177] Ethernet; and PHY circuitry, configured to: 
	receive, via the PHY interface, layer-1 frames that carry data sent from the peer Ethernet PHY device over the physical link, Fig. 1, Fig. 6, [0042] master node transmits preambles (layer-1 frame) to slave node; 
	receive among the layer-1 frames one or more management frames that were sent from the peer PHY device to control a General-Purpose Input-Output (GPIO) port associated with the Ethernet PHY device; 
	control the GPIO port responsively to instructions included in the one or more management frames, Fig. 1, Fig. 6, [0042], control 
fields (or management frames) transmitted along with the preambles to control GPIO of slave node; and
	transmit to the peer Ethernet PRY device, via the PRY interface, one or more verifications, acknowledging that the one or more management frames were received successfully, Fig. 6, [0083], master node receives ACK from the slave node. 
 
Regarding claim 10. Kessler discloses, wherein, in response to at Least one of the management frames, the PHY circuitry is configured to set the GPIO port to a specified output logic level,  [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).    

Regarding claim 11. Kessler discloses, wherein, in response to at least one of the management frames, the PHY circuitry is configured to read an input logic level of the GPIO port, and to report the input logic level of the GPIO to the peer Ethernet PHY device, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).    

Regarding claim 12. Kessler discloses, wherein, in response to at least one of the management frames, the PHY circuitry is configured to control a microcontroller to perform a safety-control operation in a vehicle, [0155], [0226].  

Regarding claim 13. Kessler discloses An Ethernet communication system, Fig. 1, [0177], Ethernet network, comprising: 
	a microcontroller; a first Ethernet PHY device, which is connected to the microcontroller by a General-Purpose Input-Output (GPIO) Port, Fig. 1, Fig. 13, [0124]-[0125], slave node with microcontroller 1312; and 
	a second Ethernet PHY device, which is connected to the first Ethernet PHY device via a physical link, Fig. 1, master node (second device) connect to slave node (first node), the second Ethernet PHY device configured to: 
Fig. 1, Fig. 6, [0042] master node transmits preambles (layer-1 frame) with data to slave node;  
	transmit to the first Ethernet PHY device, among the layer-1 frames, one or more management frames that are separate from the layer-1 frames and that are configured to control the microcontroller via the GPIO port of the first Ethernet PHY device (Fig. 1, Fig. 6, 
[0042], control fields (or management frames) transmitted by master node along with the preambles to control GPIO of slave node); and 
	receive, via the PHY interface, from the first Ethernet PHY device, one or more verifications, acknowledging that the one or more management frames were received successfully at the first Ethernet PHY device, Fig. 6, [0083], master node receives ACK from the slave node.  

Regarding claim 14. Kessler discloses, wherein: in at least one of the management frames, the second Ethernet PHY device is configured to initiate a safety-control operation in a vehicle; the first Ethernet PHY device is configured to control the microcontroller via the GPIO port to perform the safety-control operation; and the microcontroller is configured to perform the safety-control operation in response to control of the GPIO port, [0155], [0226].  

Regarding claim 17. Kessler discloses, wherein the first Ethernet PHY device is configured to control the GPIO port irrespective of whether the microcontroller is functional or malfunctioning, Fig. 1; [0042], [0059] GPIO control slave node via IRQ. 
 
Regarding claim 18. Kessler discloses A method for controlling a remote peer Ethernet Physical layer (PHY) device, Fig. 1, [0177], Ethernet network with slave nodes and master node, the method comprising:  
	in an Ethernet PHY device that is connected to the peer Ethernet PHY device over a physical link, generating layer-1 frames that carry data for transmission to the peer Ethernet PHY device, Fig. 1, Fig. 6, [0042] master node transmits preambles (layer-1 frame) to slave node,  
	in the Ethernet PHY device, inserting among the layer-1 frames one or more management frames that are separate from the layer-1 frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device, Fig. 1, Fig. 6, [0042], control fields (or management frames) transmitted along with the preambles to control GPIO of slave node;
	transmitting the layer-1 frames and the inserted management frames from the Ethernet PHY device to the peer Ethernet PHY device over the physical link, for controlling one or more operations of the GPIO port associated with the peer Ethernet PHY device, Fig. 1, Fig. 
6, [0042], control fields (or management frames) transmitted along with the preambles to control GPIO of slave node; and 
	receiving in the Ethernet PHY device, from the peer 30Ethernet PHY device, one or more verifications acknowledging that the one or more management frames were received successfully at the peer Ethernet PHY device, Fig. 6, [0083], master node receives ACK from the slave node. 
  
Regarding claim 20. Kessler discloses A method for controlling a General-Purpose Input-Output (GPIO) port associated with an Ethernet Physical layer (PHY) device, Fig. 1, slave node controlled by a master node, the method comprising: 
	receiving in the Ethernet PHY device layer-I frames 10that carry data sent from a peer Ethernet PHY device over a physical link, Fig. 1, Fig. 6, [0042] master node transmits preambles (layer-1 frame) to slave node;  
	receiving among the layer-I frames one or more management frames that were sent from the peer PHY device to control the GPIO port associated with the Ethernet PHY device; controlling the GPIO port associated with the Ethernet PHY device, Fig. 1, Fig. 6, [0042], control fields (or management frames) transmitted along with the preambles to control GPIO of slave node; 
	responsively to instructions included in the one or more management frames; and transmitting from the Ethernet PHY device to the peer 20Ethernet PHY device one or more verifications, acknowledging that the one or more management frames were received successfully, Fig. 6, [0083], master node receives ACK from the slave node. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. US 20190278733 A1 hereinafter Kessler in view of Claseman US 20040165534 A1. .

Regarding claim 2. Kessler as modified with Claseman discloses, wherein the PHY circuitry is configured to insert the management frames by inserting one or more Operations, Administration and Maintenance (OAM) frames, [0058], [0059] insertion of OAM frames by PHY layer.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Kessler with Claseman to compensate for rate differences in data stream, see abstract and [0058]-[0059].
Claims 9, 19 and 21 recite similar limitations; thus the claims are rejected as in claim 2.
 

Claims 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. US 20190278733 A1 hereinafter Kessler in view of in view of Shie US 2007/0106915 A1.
Regarding claim 15. Kessler does not disclose but Kessler as modified with Shie discloses, wherein, in response to at least one management frames, the first Ethernet PHY device is configured to reset the microcontroller via the GPIO port, [0007], [0015] and claim 1; resetting the microcontroller unit (MCU), the MCU 20 undergoes the reset operations and sets the GPIO pin reset microcontroller unit (MCU) via GPIO pin (port).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Kessler with Shie to reset the settings of a microcontroller unit (MCU), see abstract and [0007].

Regarding claim 16. Kessler does not disclose but Kessler as modified with Shie discloses, wherein, in response to at least one of the management frames, the first Ethernet PHY device is configured to read a status of the microcontroller via the GPIO port, [0012], [0015] and claim 1;  reads power status (status) of device.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Kessler with Shie to reset the settings of a microcontroller unit (MCU), see abstract and [0007].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        9/16/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414